In an automobile negligence action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Rockland County (Stolarik, J.), dated May 30, 1985, which is in favor of the plaintiff and against them, upon a jury verdict, in the principal amount of $42,000.
Ordered that the judgment is affirmed, with costs.
The defendants argue that the award of $42,000 in damages was excessive. On the appendix filed, however, which is limited to the summation and the charge, and does not contain any trial testimony, or for that matter, a copy of the plaintiffs bill of particulars, it is impossible to determine whether such is the case. Review by this court is limited by the appendix on appeal (see, Block v Nelson, 71 AD2d 509; see also, CPLR 5528 [a] [5]; 22 NYCRR 670.17 [h]). We have considered the other issues raised by the defendants and find them to be without merit. Mangano, J. P., Brown, Rubin and Spatt, JJ., concur.